DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Amendment filed on September 14, 2022, has been received and entered.

 

Claim Disposition

3.	Claims 5, 15 and 22 have been cancelled. Claims 24-26 have been added. Claims 1-4, 6-14, 16-21 and 23-26 are pending. Claims 1, 9 and 24-26 are under examination. Claims 2-4, 6-8, 10-14, 16-21 and 23 are withdrawn as directed to a non- elected invention. The claims are only being examined to the extent that it pertains to the elected subject matter. 


 Claim Objections

4.	Claims 1, 9 and 24-26 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read,
“A purified Paenibacillus pauli enzyme, comprising:
an amino acid sequence selected from the group consisting of:
the amino acid sequence set forth in SEQ ID NO:1….c) …[[derived]] obtained from SEQ ID NO: 1…..(d)…[[derived]] obtained from….(e)….[[derived]] obtained from….and (f)….[[derived]] obtained from….”.

Claims 1, 9 and 24-26 are objected to for the recitation of non-elected subject matter.

 For clarity is suggested that claim 9 is amended to read, “An enzyme [[-containing]] formulation comprising the enzyme [[according to]] of claim 1…”.
Correction is required.




Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 9 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “an enzyme having …an amino acid sequence derived from SEQ ID NO: 1 by substitutions, deletions or insertions of one to ten amino acids”;…..”an amino acid sequence derived from SEQ ID NO:1 having at least 80% sequence identity to the amino acid sequence set forth in SEQ ID NO:1…”. The claimed invention encompasses a large variable genus of structures for the recited enzyme. The recited “one to ten” amino acid change that can be substitution, deletion or insertion is not limited with the open language thus could much greater and exhibiting  the recited activity does not give a glimpse into the structure and “exhibiting” activity means to show signs of activity, and does not equate to the enzyme being an oligosaccharide producing enzyme; and what other activity can said mutated enzyme exhibit? The recitation of “at least 80%” is extremely broad and not descriptive; and includes derivatives, analogs and homologs with the language and furthermore, the language of “an amino acid sequence derived from SEQ ID NO:1” as this language has an enormous amount of variability. Thus the claimed invention encompasses a genus of components and is not adequately described, thus the claimed invention as a whole is overly broad.
The claimed invention is directed to “an enzyme’ with variability and with at least 80% for example, which does not equate to a clear correlation between structure and function. As no structure-function correlation is fully made in aspects of the claimed invention, the claimed invention is directed to a large genus and the instant specification does not demonstrate possession of the entire genus. The claimed invention is overly broad and encompasses a large variable genus of products beyond the recitation of SEQ ID NOs: 1 and 2. The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The ‘written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed .... The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas- Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of enzymes, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The
compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



6.	Claims 1, 9 and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 9 and 24-26 is/are directed to, “a purified enzyme comprising an amino acid sequence selected from the group consisting of the amino acid sequence is set forth in SEQ ID NO: 1 & 2, for example (see claim 1)  and the claimed invention is directed to an enzyme from Paenibacillus pabuli a naturally occurring organism (see claims 24-25). The claim(s) does/do not include additional elements that are sufficient to amount to ‘significantly more’ than the judicial exception because the claimed invention encompasses products that have characteristics that are not markedly different from the product's naturally occurring counterpart in its natural state.

The rationale for this determination is provided below:

The fact pattern in the application is that the claims are directed to a product that initially appears non-naturally occurring, however is a natural product. The scope of the claims is not limited a non-naturally occurring product, note for example note that claim 1 has an amino acid sequence that is set forth in SEQ ID NO:1 or SEQ ID NO:2  or an amino acid at least 80% sequence identity which reads on a natural truncation; and the same reasoning applies to all dependent claims, thus no meaningful limits are imposed by the claim limitations to set it apart from a natural product. The judicial exception is recited with general instructions to apply or use the judicial exception (an enzyme from a naturally occurring organism and fragments which can encompass natural variation).

An analysis of the claimed invention as a whole indicates that the claims are directed to a product that on its face satisfies the hand of man, however it is concluded that the product is not markedly different in structure from the naturally occurring counterpart products. The claimed invention as a whole is not informative because while the claims are limited to a particular structure, the claimed product is claimed with a very high level of generality in that it broadly encompasses truncations that could be found in nature or natural variants. There is no additional element reported in the claimed invention the makes clear that the instantly claimed enzyme is markedly different. The claim elements are merely appended to the judicial exception and are mere field use (see Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, 1948 and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S.Ct.2107, 2116, 106 USPQ 2d. 1972).



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 9 and 24-26 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Daniell (US Patent No.10,676,751, February 29, 2008).
Daniell discloses an enzyme and structure of said enzyme that is 95.2% identical to the instantly claimed SEQ ID NO: 2 (Paenibacillus pabuli), thus would have the claimed activity of a galacto- oligosaccharide. The teaching in the reference also encompasses a composition and the inclusion of the enzyme would inherently be construed as an active ingredient (see abstract, claims, and the entire document; and see the alignment). Based on the teaching of the structure and the same organism the activity recited in claim 26 is inherent. Therefore, the limitations of the claims are met by the reference.

Alignment
RESULT 1
US-12-396-382A-1081
; Sequence 1081, Application US/12396382A
; Patent No. 10676751
; GENERAL INFORMATION
;  APPLICANT: University of Central Florida
;  TITLE OF INVENTION: PRODUCTION AND USE OF PLANT DEGRADING MATERIALS
;  FILE REFERENCE: 10669-034
;  CURRENT APPLICATION NUMBER: US/12/396,382A
;  CURRENT FILING DATE: 2009-08-31
;  NUMBER OF SEQ ID NOS: 2313
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1081
;  LENGTH: 2470
;  TYPE: DNA
;  ORGANISM: Paenibacillus sp. HCI
US-12-396-382A-1081

Alignment Scores:
Length:                 2470   
Score:                  2332.00        Matches:       415    
Percent Similarity:     98.2%          Conservative:  24     
Best Local Similarity:  92.8%          Mismatches:    8      
Query Match:            95.2%          Indels:        0      
DB:                     4              Gaps:          0      

US-17-045-149A-2 (1-447) x US-12-396-382A-1081 (1-2470)

Qy          1 MetThrIlePheGlnPheProLysAspPheArgTrpGlyThrAlaThrAlaSerTyrGln 20
              |||||||||||||||||||||:::||||||||||||||||||||||||||||||||||||
Db        377 ATGACGATTTTTCAATTTCCACAAGATTTCCGCTGGGGAACAGCAACAGCTTCCTATCAA 436

Qy         21 ValGluGlyAlaAlaGlnGluGlyGlyArgGlyValSerIleTrpAspThrPheAlaArg 40
              :::|||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        437 ATAGAAGGGGCAGCGCAGGAAGGCGGACGCGGGGTATCCATCTGGGATACATTTGCCCGC 496

Qy         41 ThrProGlyLysValPheAsnGlyAspAsnGlyAspIleAlaCysAspGlyTyrHisArg 60
              ||||||||||||||||||||||||||||||||||||:::|||||||||   |||||||||
Db        497 ACGCCCGGCAAAGTATTTAATGGAGACAATGGTGATGTGGCTTGTGACAGCTATCACCGT 556

Qy         61 TyrGluGluAspIleGluLeuMetLysLysLeuGlyIleAsnThrTyrArgPheSerIle 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        557 TACGAGGAAGACATCGAGCTGATGAAAAAGCTTGGGATCAACACCTACCGATTCTCGATC 616

Qy         81 AlaTrpProArgIleIleProAspGlyAspGlyGluIleAsnArgGluGlyLeuAspPhe 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        617 GCCTGGCCACGTATTATTCCTGATGGAGATGGCGAGATCAATCGGGAAGGATTGGACTTC 676

Qy        101 TyrHisArgPheValAspLysLeuLeuGluAlaGlyIleGluProPheCysThrLeuTyr 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        677 TATCATCGATTCGTGGATAAGCTGCTTGAAGCGGGAATCGAACCATTCTGTACGCTGTAT 736

Qy        121 HisTrpAspLeuProGlnValLeuGluAspIleGlyGlyTrpGlyAsnArgArgThrVal 140
              ||||||||||||||||||   |||||||||||||||||||||||||||||||||||||||
Db        737 CACTGGGACCTGCCTCAGACGTTGGAGGATATCGGAGGTTGGGGCAATCGCAGAACGGTG 796

Qy        141 AspAlaPheValLysTyrAlaGluValIlePheLysGluPheSerGlyLysIleAsnPhe 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        797 GATGCATTTGTAAAATATGCTGAAGTCATCTTCAAGGAATTTTCCGGTAAAATTAACTTT 856

Qy        161 TrpLeuThrPheAsnGluProTrpCysIleAlaPheLeuSerAsnLeuLeuGlyValHis 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||:::|||
Db        857 TGGCTGACTTTCAATGAACCATGGTGTATTGCGTTTCTGTCCAACCTGCTTGGTATTCAT 916

Qy        181 AlaProGlyAsnLysAspLeuGlnThrSerLeuAsnValAlaHisGlyLeuLeuValAla 200
              ||||||||||||||||||||||||||||||:::|||||||||||||||||||||||||||
Db        917 GCGCCAGGAAATAAGGACCTGCAAACATCCATTAATGTTGCACACGGACTGCTTGTTGCT 976

Qy        201 HisGlyLysAlaValGlnSerPheArgArgLeuGlyThrThrGlyLysIleGlyIleAla 220
              |||||||||||||||||||||||||||||||||||||||||||||:::||||||||||||
Db        977 CACGGTAAAGCTGTTCAATCGTTCCGTCGCTTGGGTACAACAGGACAGATTGGGATTGCA 1036

Qy        221 ProAsnValCysTrpAlaGluProTyrSerLysThrProGluAspGlnAlaAlaCysAsp 240
              |||||||||||||||||||||||||||||||||:::||||||||||||||||||||||||
Db       1037 CCCAATGTATGCTGGGCTGAGCCTTACAGCAAATCTCCTGAAGATCAGGCAGCCTGCGAC 1096

Qy        241 ArgSerIleAlaLeuAsnThrAspTrpPheLeuAspProIleTyrLysGlySerTyrPro 260
              |||||||||||||||||||||||||||||||||||||||||||||||||||:::||||||
Db       1097 CGTTCCATTGCACTGAATACCGATTGGTTCCTTGATCCGATCTATAAAGGAGCTTATCCA 1156

Qy        261 GlnPheMetValAspTrpPheGluGlnAlaGlyAlaThrValProIleGlnAspGlyAsp 280
              |||||||||||||||||||||   :::||||||||||||||||||||||||:::||||||
Db       1157 CAATTTATGGTGGACTGGTTCGCAGAAGCTGGCGCGACCGTACCTATTCAGGAAGGCGAT 1216

Qy        281 MetGluIleIleSerGlnProIleAspLeuLeuGlyIleAsnTyrTyrThrMetGlyIle 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1217 ATGGAGATCATCTCGCAACCCATTGATTTGCTGGGCATCAACTATTACACCATGGGAATC 1276

Qy        301 AsnArgTyrAsnProGluAlaGlyValLeuGlnSerGluGluLeuAsnMetGlyLeuThr 320
              ||||||:::|||||||||||||||||||||||||||||||||::::::||||||||||||
Db       1277 AATCGTTTCAATCCAGAGGCGGGTGTATTGCAATCTGAAGAGGTGGATATGGGACTTACC 1336

Qy        321 ArgThrAspIleGlyTrpProIleGluSerArgGlyLeuTyrGluPheMetHisTyrLeu 340
              :::||||||||||||||||||:::||||||||||||||||||||||||||||||||||||
Db       1337 AAGACTGACATCGGCTGGCCTGTGGAATCACGAGGACTGTATGAGTTCATGCATTATTTG 1396

Qy        341 GlnLysTyrGlyAsnValGluValTyrIleThrGluAsnGlyAlaCysIleAsnAspGln 360
              ||||||||||||||||||:::||||||||||||||||||||||||||||||||||||   
Db       1397 CAAAAATACGGAAATGTGGATGTCTACATCACAGAAAATGGTGCTTGCATCAATGATGAT 1456

Qy        361 ProGluAsnGlyIleValAsnAspGluArgArgIleSerTyrTyrGluGlnHisLeuAla 380
                 |||||||||   :::||||||:::|||||||||:::|||||||||||||||||||||
Db       1457 TTGGAAAATGGCAAAATCAATGATGACCGCCGGATTGCATACTATGAGCAGCATTTGGCT 1516

Qy        381 GlnIleHisArgIleIleSerAspGlyIleAsnLeuLysGlyTyrMetAlaTrpSerLeu 400
              ||||||||||||||||||:::|||||||||||||||||||||||||||||||||||||||
Db       1517 CAAATTCATCGGATTATCAACGACGGCATTAATTTGAAAGGCTACATGGCGTGGTCTTTG 1576

Qy        401 MetAspAsnPheGluTrpAlaGluGlyTyrArgMetArgPheGlyLeuIleHisValAsp 420
              ||||||||||||||||||||||||||||||||||||||||||||||||:::|||||||||
Db       1577 ATGGATAACTTTGAGTGGGCGGAAGGTTACCGTATGCGCTTTGGTCTTGTGCATGTCGAT 1636

Qy        421 TyrArgThrLeuLysArgThrProLysGluSerTyrTyrTrpTyrGlnAsnValIleLys 440
              ||||||:::|||   ||||||||||||||||||:::||||||||||||||||||||||||
Db       1637 TACCGTTCGCTGGTCAGAACACCTAAAGAGAGCTTTTATTGGTATCAGAATGTCATCAAA 1696

Qy        441 AsnAsnTrpLeuGluIleArg 447
              |||||||||:::|||   |||
Db       1697 AATAATTGGGTGGAAACACGA 1717



Response to Arguments
8.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejections of record remains for the reasons stated above and herein. The rejections have been modified to reflect changes made to the claims such as the addition of new claims.
 Applicant traverses the rejection under 112 first paragraph, stating that claims have been cancelled and amended. Applicant also state that claim 1 has been amended to recite structure and function, however, this argument is not persuasive because claim 1 encompasses an enormous amount of variability with the recitation of “an amino acid  derived from SEQ ID NO:1 by one to ten substitution, deletion and insertion and exhibiting activity” and the claims are also still directed to a large variable genus with the “at least 80% identity”. Thus the rejection remains, because the claimed invention is not adequately described.
The 101 Myriad rejection remains and is traversed by applicant, who states that the claims are amended to recite activity, however, this argument is not persuasive. The claims read on a product of nature with the recitation of “the amino acid sequence of SEQ ID NO:1 or 2 because there is no demonstration of an altered structure, plus the fragment language reads on 100% which would represent the native structure.
Regarding the 102 rejection, applicant state that the claims have been amended to recite derived from SEQ ID NO:2  by substitution etc., however, this argument is not persuasive because the art discloses a structure that has substitutions, thus anticipates the claimed invention.



Conclusion

9.	No claim is allowable.   


10.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
                                                                                                                                                                           


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652